Citation Nr: 1223917	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected uncontrolled hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

There are no records in Virtual VA that pertain to this issue.

In his brief, the Veteran's representative raised informal claims of entitlement to service connection for thyroid cancer and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

The Veteran has requested entitlement to service connection for sleep apnea, to include as secondary to service-connected uncontrolled hypothyroidism.  He argues that his sleep apnea occurred after weight gain caused by his uncontrolled hypothyroidism.

Service treatment records are silent for any diagnosis of sleep apnea.  The Veteran was afforded a VA examination in March 2007.  The Veteran's claims file was not reviewed.  The Veteran was diagnosed with sleep apnea, based on his own history.  The examiner stated that it started during service but provided no rationale as she did not review the Veteran's service treatment records.  The RO denied the claim based on the fact that the Veteran had not undergone a sleep study and was not yet diagnosed with sleep apnea.

In February 2008, the Veteran underwent a sleep study, where he was diagnosed with moderate-severe sleep apnea.  The RO continued to deny the claim, noting that the Veteran was not diagnosed with sleep apnea in service.

The Board finds that the opinion of record is inadequate.  The examiner was not provided with the claims file and could not review the Veteran's medical history.  Further, the examiner failed to provide an opinion as to whether the Veteran's sleep apnea was caused or aggravated by service-connected uncontrolled hypothyroidism.  As such, a new examination and opinion is warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain a copy of all updated treatment records from the San Juan VA Medical Center and any other outstanding records pertinent to the Veteran's claim.

2.  Thereafter, the RO should schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran's sleep apnea was incurred in service or whether it was caused or aggravated by service-connected uncontrolled hypothyroidism.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the examiner should offer an opinion as to the following:

(a) whether it is at least as likely as not (i.e., there is a 50 percent or better probability) that the Veteran's sleep apnea had its onset in service; and

(b) whether it is at least as likely as not (i.e., there is a 50 percent or better probability) that the Veteran's sleep apnea was caused or permanently worsened by the Veteran's service-connected uncontrolled hypothyroidism.

If uncontrolled hypothyroidism aggravated the Veteran's sleep apnea, the examiner should specify, if possible, the extent to which the disability was aggravated. 

3.  The RO should also undertake any other development it determines to be warranted as to the claim on appeal.

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the matter should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


